Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED ACTION

1.	The application of Zhou for the "REAL-TIME DATA PROCESSING AND STORAGE APPARATUS" filed 12/13/2019 has been examined.   This application is a continuation of PCT/CN2018/091340, filed 06/14/2018, and claims foreign priority to 201710454253.X , filed 06/15/2017 in China.  The preliminary amendment filed 01/23/2020 has been entered and made of record.  Claims 1-20 are pending in the present application.

2.         The applicant should use this period for response to thoroughly and very closely proof read and review the whole of the application for correct correlation between reference numerals in the textual portion of the Specification and Drawings along with any minor spelling errors, general typographical errors, accuracy, assurance of proper use for Trademarks TM, and other legal symbols @, where required, and clarity of meaning in the Specification, Drawings, and specifically the claims (i.e., provide proper antecedent basis for “the'' and “said'' within each
claim).  Minor typographical errors could render a Patent unenforceable and so the applicant is
strongly encouraged to aid in this endeavor.

	
Claim Rejections - 35 USC § 103

3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.        This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.        Claims 1, 3-5, 7-14, 16-18, 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tran et al. (US#7,398,356) in view of Van Der Wolf et al. (US#6,415,377).  
see Figs. 1, 3, 7; Col. 2, line 46 to Col. 3, line 23 & Col. 8, lines 1-23: DXP 180 parses the input stream from input buffer 140 and the recirculation stream from the recirculation buffer 160); when the FIFO receives a read valid signal, the FIFO sends the target stream number and the target data to the calculation circuit, and sends the target stream number to the cache (see Fig. 3; Col. 4, line 17-41: the SPU 410 writes the received packet to DRAM 480 through the streaming cache 470); the cache obtains, based on the target stream number, old data that corresponds to the target stream number, and sends the old data that corresponds to the target stream number to the calculation circuit; and the calculation circuit performs, based on the target data, calculation on the old data that corresponds to the target stream number to obtain new data, and sends the new data to the cache (see Figs. 3, 4; Col. 4, line 42 to Col. 6, line 3:  received IP fragmented packets in the semantic processor 410 in Fig. 3).
However, Tran’s reference does not disclose expressly wherein performing based on the target data, calculation of the old data that corresponds to the target stream number to obtain new data.  In the same field of endeavor, Van Der Wolf et al. (US#6,415,377) teaches in Fig. 1 a block diagram illustrated a data processor contains a main memory 10, a data cache memory 11, a data prefetch unit 12, FIFO queues 14a,b, an execution unit 16, a register file 17, an instruction issue unit 18 and a load/store unit 19, in which the data prefetch unit to extract an oldest data Col. 4, line 46 to Col. 5, line 19).
Regarding claims 3, 16, the reference further teach wherein the cache further comprises a time processing circuit configured to manage the preset period (Tran et al.: Fig. 4; Col. 4, line 42 to Col. 6, line 3).
Regarding claims 4, 17, the reference further teach wherein the cache further comprises a data processing circuit configured to store and manage old data that corresponds to the packet stream number obtained after the calculation circuit performs (Van Der Wolf et al.: Fig. 1; Col. 4, line 46 to Col. 5, line 19 ).
Regarding claims 5, 18, the reference further teach wherein the cache further comprises a selector configured to: select the old data that corresponds to the packet stream number from the cache or a storage controller, and send to the calculation circuit (Van Der Wolf et al.: Col. 4, line 46 to Col. 5, line 19  ).
Regarding claims 7, 20, the reference further teach wherein the calculation circuit configured to perform, according to a pipeline bypassing mechanism and by using the target data, calculation on the old data that corresponds to the target stream number to obtain the new data (Van Der Wolf et al. : Fig. 1; Col. 4, line 46 to Col. 5, line 19). 
Regarding claim 8, the reference further teach wherein the FIFO further comprises a parsing circuit configured to: when the FIFO receives the current stream information, parse the current stream information to obtain the target stream number and the target data (Tran et al.: Fig. 1; Col. 2, line 46 to Col. 3, line 23). 
Regarding claim 9, the reference further teach wherein the stream processor further comprises a storage controller configured to write the new data to a target address in the-an Tran et al.: Fig. 6; Col. 6, line 60 to Col. 7, line 63). 
Regarding claim 10, the reference further teach wherein the storage controller is further configured to: send the old data that corresponds to the target stream number to the cache, and send a read valid signal to the FIFO (Tran et al.: Fig. 6; Col. 6, line 60 to Col. 7, line 63).
Regarding claim 11, it’s noted that, the use of the processor's local cache memory such as on-chip RAM, off-chip RAM, NVM, on-chip OTP, or pre-programmed ROM are well known in the art.
Regarding claim 12, the reference further teach wherein the stream processor further comprises a stream analysis circuit configured to: parse network traffic, send the current stream information obtained after the parsing to the FIFO, and send a data read command to the storage controller (Tran et al.: Fig. 1; Col. 2, line 46 to Col. 3, line 23).  
Regarding claim 13, the reference further teach wherein the stream processor further comprises a data upload circuit configured to read, according to a preset rule and by using a storage controller, data stored in an external memory, to provide data support for other applications (Tran et al.: Figs. 3, 4; Col. 4, line 17 to Col. 6, line 3). 
One skilled in the art would have recognized the need for effectively and efficiently processing of the data processing and storage, and would have applied Van Der Wolf’s teaching for reduce the delay needed to access data from address streams into Tran's stream processor with memory subsystem includes multiple different caches configured for different types of data transfer operations between one or more processing units and a main memory.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, to use Data Processor into Tran’s contextual memory interface for network processor with the motivation being to provide a method and apparatus for real time data processing and storage.
Allowable Subject Matter
6.	Claims 2, 6, 15, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.       The following is an examiner's statement of reasons for the indication of allowable subject matter: The closest prior art of record fails to disclose or suggest wherein the cache comprises an address processing circuit, and the address processing circuit is configured to: store a packet stream number received by the cache for a preset period, and delete a packet stream number that has been stored for a period exceeding the preset period, wherein the packet stream number corresponds to an address in an external memory, and the packet stream number comprises the target stream number; wherein, the cache is further configured to: when the same packet stream number is received twice by the cache at a time interval less than or equal to the preset period, send the old data cached in the cache to the calculation circuit; or when different packet stream numbers are received or the same packet stream number is received twice by the cache at a time interval greater than the preset period, send, to the calculation circuit, the old data sent by the storage controller to the cache, as specifically recited in the claims.  
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

The Sikdar et al. (US#7,424,571) shows array machine context data memory.
The Sikdar et al. (US#7,451,268) arbiter for array machine context data memory.
The Alfieri et al. (US#7,188,250) shows method and apparatus for performing network processing functions.
The Alfieri et al. (US#7,397,797) shows method and apparatus for performing network processing functions.
The Alfieri et al. (US#8,094,670) shows method and apparatus for performing network processing functions.
The Baxter et al. (US#6,026,461) shows bus arbitration system for multiprocessor.
The Himelstein et al. (US#10,209,904) shows multiprocessor system with independent direct access to bulk solid state memory resources.
The Sonnier et al. (US#8,255,644) shows network communications processor architecture with memory load balancing.
The Arulambalam et al. (US#8,521,955) shows aligned data storage for network attached media streaming systems.

9.        Applicant's future amendments need to comply with the requirements of MPEP § 714.02, MPEP § 2163.04 and MPEP § 2163.06.
"with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the 
New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification." Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 (Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01 (i) and § 1302.01.
Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner's amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1,75(d)(1 ). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description 
"USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure." In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). MPEP § 2106. "
     
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. Phan whose telephone number is (571) 272-3149.  The examiner can normally be reached on Mon - Fri from 6:00 to 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sefcheck Gregory, can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.

11.    Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at toll free 1-866-217-9197.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Mphan
03/05/2021  
/MAN U PHAN/Primary Examiner, Art Unit 2477